Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
	The reference WO 2016159854 has been crossed out from the PTO-1449 because a copy of that reference is not available.  However, the equivalent US patent 10,273,931 is now listed on the PTO-892 form attached with this Notice of Allowability.

STATEMENT OF REASONS FOR ALLOWANCE

	In claims 1, 13, 19, the recitation of “each of the plurality of power generation systems including: a self-reeling line handling component that removes any slack of the corresponding line during a portion of the wave cycle in which motion is directed toward a corresponding power generation system; a reel that spins a shaft when a wave pulls the corresponding lines to or from the corresponding power generation system; and a gear coupled to the shaft that turns a rotator within a generator, thus harnessing wave energy” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 13, 19, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 13, 19 and their dependent claims are allowable.  The closest reference is US 2017/0292493 (Bein) that discloses the overall system including flexible membranes 600, 602, 604, force transmitting line 250, power generator 240, foundation 244, drum 258, without the recitation noted above.  It would not have been obvious to 
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
9/4/2021